Citation Nr: 0822782	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing at the RO 
(via videoconference with the VA Medical Center in Albany) 
before the undersigned Veterans Law Judge in June 2007.  

The veteran requested service connection for tinnitus at the 
hearing.  That issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The service treatment records show that, at a July 1966 
examination, the results of an audiological evaluation in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The veteran indicated on a June 1968 Report of Medical 
History that he did not have any hearing loss.  At a June 
1968 audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
N/A
15
LEFT
15
15
15
N/A
10

The veteran wrote in May 2005 that, although he trained as a 
field wireman, he was assigned to an artillery unit in 
Vietnam.  He said he was treated in the field in May 1967 
with eardrops by a medic, after his ears were perforated 
during a mortar and rocket attack.  The veteran said he had 
recently attempted to locate the medic and find a written 
record of the incident, but was unable to do so.  He further 
wrote that he had never done anything about the ringing in 
his ears until he noticed that he could not hear everything 
that people were saying to him.

In September 2003 the veteran had a VA audiological 
evaluation.  He denied vertigo, pain, and drainage, and he 
reported some discomfort and pressure after exposure to loud 
noise.  He reported excessive military noise exposure, and 
some occupational noise exposure.  Upon audiometric testing, 
he had profound to severe bilateral hearing loss, with a 
puretone average of 89 dB in the right ear and 86 dB in the 
left ear.  His speech  recognition threshold was 70 dB 
bilaterally, and speech discrimination was 88 percent at 95 
dB in the right ear and 92 percent at 90 dB in the left ear.  
A tympanogram was within normal limits bilaterally.  The 
audiologist opined that an auditory brain-stem response as 
functional hearing loss or retrocochlear path could not be 
ruled out.  

An October 2003 re-test indicated moderate to severe flat 
hearing loss bilaterally, with a mildly reduced speech 
recognition threshold which was in poor agreement with prior 
puretone averages.  A re-test following otoacoustic emissions 
testing showed mild to moderate hearing loss bilaterally, 
slightly poorer on the right, and the speech recognition 
scores were in good agreement with prior puretone averages on 
the left and in fair agreement on the right.  The audiologist 
opined that the veteran did not meet the VA eligibility 
criteria for hearing aids.  She suggested an annual 
reevaluation and the private purchase of hearing aids.

In October 2006 the veteran had a general medical VA 
examination, the report of which indicates that his claims 
file was not available for review.  The examination notes 
state that the veteran manifested decreased hearing, and the 
diagnosis included hearing loss.  There is no indication in 
the examination report that the veteran's hearing was tested.

The veteran testified at his June 2007 hearing that while 
serving in Vietnam he was exposed to artillery explosions, 
rockets, and mortars.  He reiterated his account that in May 
1967 both his ears had bled after a rocket attack and he was 
treated by a medic.  He estimated that while in Vietnam he 
was often as close as within 25 meters of artillery fire.  He 
said that he now has trouble hearing in loud, crowded 
locations.  He also testified that in his post-service work 
as a police officer he always wore hearing protection at the 
firing range.  The Board believes that a nexus examination is 
needed to secure competent medical evidence as to the 
relative likelihood that the veteran's claimed hearing loss 
is related to his active military service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for bilateral hearing loss.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination by a audiologist.  
The claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the veteran's 
service treatment records, documented medical 
history, and contentions regarding his claimed 
hearing loss.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's bilateral 
hearing loss is causally or etiologically 
related to his active service, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for bilateral hearing loss.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

